DETAILED ACTION
	This Office action is in response to the filings of 18 March 2020.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication 2018/0374452 A1, hereinafter Choi), in view of Kawalkar et al. (US Publication 2013/0249809 A1, hereinafter Kawalkar).

Regarding claim 1, Choi discloses an electronic apparatus comprising:
a touch detection unit configured to detect a touch operation performed on a display unit capable of changing a positional relationship with a housing (Choi discloses an electronic device including a touch display of variable physical size based on a manipulation of a housing, at ¶ 0005 and 0006);
at least a memory and at least one processor which function as a control unit configured to perform control to display a specific icon and set a first range at least partially overlapping with the specific icon as a touch sensitive region of the specific icon in a case where a positional relationship of the display unit with the housing is a first positional relationship (in response to an expanded physical display, various icons interactable through touch selection are displayed.  Such icons inherently have a touch sensitive region such that they may be selected.  See Fig. 1, and ¶ 0034) and;
an execution unit configured to execute a function corresponding to the specific icon when a touch operation is performed on the touch sensitive region (the display area includes executable icons, at ¶ 0075).
Choi further discloses wherein the size of the icons may is increased in direct result to an increase in display area (i.e., “a positional relationship”), at ¶ 0075
Choi fails to explicitly disclose the limitations:
to perform control to display the specific icon on a side close to the housing relative to a center of a display area in the display unit and set a second range wider than the first range on a side opposite to the housing, at least partially overlapping with the specific icon, as a touch sensitive region of the specific icon in a case where a 
Kawalkar discloses a touch sensitive input screen varying the display of interactable objects on an interface based on physical context similar to Choi.  Furthermore, Kawalkar discloses wherein “a touch area is increased based on location of input key (or other object) or touch event on the screen.  This feature provides an improved user experience for the regions where touch screen hardware provides reduced touch active area (e.g. regions in proximity of screen corners) and for regions near the periphery of the keyboard where touch accuracy decreases”.  See Kawalkar, ¶ 0059.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the user interface having a particular physical context of Choi to include the touch area increase based on object location as in Kawalkar.  One would have been motivated to make such a combination for the advantage of improving touch accuracy and reducing errors.  See Kawalkar, ¶ 0059.

Independent claims 14 and 15 recite limitations analogous in scope to those of claim 1, and as such are rejected under similar rationale.

Regarding claim 2, Choi and Kawalkar disclose the electronic apparatus according to claim 1, wherein the control unit performs control to display an image on the display unit, and superimpose and display the specific icon on the image (Choi discloses wherein the electronic device may be a portable terminal such as a smartphone, or a tablet PC, notebook PC, or desktop PC, at ¶ 0026.  Such devices are notoriously well-known to utilize background images with application icons displayed superimposed thereon), and
wherein the execution unit executes specific processing corresponding to a touched position on an image based on a touch operation performed on a position designation region adjacent to the touch sensitive region, which is not a touch sensitive region of any icons (Kawalkar discloses utilizing masking regions that define interactivity rules for areas of a display.  Such mask rules may be made with reference to an icon image or portions of a display not related to an icon.  See ¶ 0054 and Fig. 10B).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kawalkar, further in view of Fleizach et al. (US Publication 2020/0106955 A1, hereinafter Fleizach). 

	Regarding claim 3, Choi and Kawalkar disclose the electronic apparatus according to claim 2.  Choi and Kawalkar fail to explicitly disclose wherein the image is a live view image captured by an image-capturing unit, and wherein the specific processing is processing for setting a focus adjustment region based on a touched position in the live view image.
	Choi does disclose that the device may execute a camera application, similar to the claimed image-capturing unit, at ¶ 0041.

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the electronic device of Choi and Kawalkar to include the image-capturing preview focus adjustment of Fleizach.  One would have been motivated to make such a combination for the advantage of improving the effectiveness, efficiency, and user satisfaction with respect to a touch-screen electronic device.  See Fleizach, ¶ 0009.

	Regarding claim 5, Choi, Kawalkar, and Fleizach disclose the electronic apparatus according to claim 3.  Fleizach further discloses wherein, in a case where a positional relationship is the second positional relationship, the control unit performs control to display the live view image in an orientation in which the live view image is vertically inverted from a state of the live view image in the first positional relationship, and display the specific icon by rotating the specific icon by 180 degrees from a state of the specific icon in the first positional relationship (Fleizach discloses that a rotation of the electronic device may move the image-capture mode between “portrait” and “landscape” modes.  See ¶ 0201.  Figs. 5U and 5V illustrate landscape and portrait modes, respectively).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kawalkar, further in view of Fleizach, further in view of Uemura et al. (US Publication 2015/0207985 A1, hereinafter Uemura).

	Regarding claim 4, Choi, Kawalkar, and Fleizach disclose the electronic apparatus according to claim 3.  Choi, Kawalkar, and Fleizach fail to explicitly disclose such wherein, in a case where the positional relationship is the second positional relationship, the control unit performs control to display the live view image in an orientation in which the live view image is mirror-inverted from a state of the live view image in the first positional relationship when viewed from a user, and display the specific icon in a position and an orientation same as a position and an orientation of the specific icon in the first positional relationship when viewed from a user.
	Uemura discloses an imaging device similar to that of Choi, Kawalkar, and Fleizach.  Furthermore, Uemura discloses wherein the device is capable of performing a physical positional change of the display such that a “mirror-inverted display” occurs.  See Uemura at ¶ 0063.  Uemura further discloses the display unit as a touch panel capable of displaying icon images, at ¶ 0098.  As such, the display unit of Uemura is capable of display of a live view image in a mirror-inverted manner, including any icons related to the functionality of the device based on a positional relationship.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the apparatus of Choi, Kawalkar, and Fleizach to include the mirror-inverted display of Uemura.  One would .

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (US Publication 2019/0346954) and Kim (US Patent 8,963,857) disclose systems and methods for modifying the display output of a device based on a physical change and positioning of the device display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145